                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:00-cr-15-MOC-2
                             (Related Case No. 3:02-cr-96)


UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
JEREMY RAY DANNER,                     )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant Jeremy Ray Danner’s Motion to Reduce

Sentence Pursuant to the First Step Act of 2018, (Doc. No. 305), and on his Supplemental Motion

to Reduce Sentence Pursuant to the First Step Act of 2018, (Doc. No. 309). Also pending are the

identical motions, filed in the related criminal action, 3:02cr96, (Docs. Nos. 59, 60). Defendant is

represented by Joshua Carpenter of the Federal Defenders of Western North Carolina, Inc.

       I.      Background

       Between 1998 and 2000, Defendant participated in a drug-trafficking conspiracy that

operated in western North Carolina, including in Watauga, Burke, and Mecklenburg Counties.

(Doc. No. 219 at ¶¶ 23, 27–29, 31, 35, 42: PSR). Defendant sold large quantities of crack

cocaine, totaling more than 1.5 kilograms of crack. (Id. at ¶ 42).

       A federal grand jury indicted Defendant and charged him with conspiracy to possess with

intent to distribute powder and crack cocaine and heroin, 21 U.S.C. §§ 841(a)(1), 846; and five

counts of possessing with intent to distribute crack cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B).

(Id. at ¶¶ 1–5, 7). The Government filed a notice under 21 U.S.C. § 841(b), setting forth the drug

quantities involved in each count of the indictment and alleging that the drug-trafficking




         Case 5:00-cr-00015-MOC Document 313 Filed 09/14/20 Page 1 of 5
conspiracy involved more than 1.5 kilograms of crack cocaine. (Id. at ¶ 9). Defendant entered

into a plea agreement with the Government, agreeing to plead guilty to the drug trafficking-

conspiracy offense and admitting that more than 1.5 kilograms of crack were reasonably

foreseeable to him. (Id. at ¶ 11).

       After Defendant pled guilty, this Court ordered him released on bond. (Id. at ¶ 12).

Defendant failed to appear for his sentencing hearing in April of 2001, however, and a federal

grand jury later indicted Defendant and charged him with failing to appear, 18 U.S.C. §§

3146(a)(1) and (b), 3147; and possessing a firearm by a convicted felon, 18 U.S.C. §§ 922(g)(1),

3147. (Id., Doc. No. 219 at ¶¶ 13, 16–17; see also No. 3:02CR96 (W.D.N.C.). Defendant pled

guilty to the failure-to-appear offense. (No. 5:00CR15, Doc. No. 219 at ¶ 20).

       The probation office calculated a base offense level of 38 based on Defendant’s

responsibility for more than 1.5 kilograms of crack. (Id. at ¶ 51). The probation office grouped

Defendant’s drug-trafficking and failure-to-appear offenses under Sentencing Guidelines §

3D1.2(c) and calculated a total offense level of 40. (Id. at ¶¶ 50, 67). The probation officer also

noted that Defendant qualified as a career offender based on his prior convictions for breaking

and entering and possession with intent to deliver cocaine, but because the career-offender

guideline generated an adjusted offense level lower than the drug-trafficking guideline, the drug

trafficking guideline governed Defendant’s guideline range. (See id. at ¶ 65). Based on a total

offense level of 40 and a criminal-history category of VI, the probation office calculated a

Sentencing Guidelines range of imprisonment of between 360 months and life in prison. (Id. at ¶

140). The probation office noted that 18 U.S.C. § 3146(b)(2) required that the sentence on the

failure-to-appear count be served consecutively to Defendant’s sentence on the drug-trafficking

count. (Id.).

                                                 2



         Case 5:00-cr-00015-MOC Document 313 Filed 09/14/20 Page 2 of 5
          This Court sentenced Defendant to 240 months in prison for the drug-trafficking offense

and to a consecutive term of 120 months in prison for the failure-to-appear offense, for an

aggregate term of 360 months, at the bottom of the Guidelines range. (Id., Doc. 202 at 2). This

Court explained that it found that under Apprendi v. New Jersey, 530 U.S. 466 (2000),

Defendant could receive a maximum of 240 months in prison for his drug-trafficking offense and

a maximum of 120 months in prison for his failure-to-appear offense. (Id., Statement of Reasons

at 3). This Court sentenced Defendant to the statutory maximum terms, to be served

consecutively, in order “to reach the low end of the guideline range of 360 months.” Id.

          Defendant filed the pending motion on July 31, 2020, and his supplemental motion on

August 17, 2020, arguing that this Court should exercise its discretion to impose, under the First

Step Act, a reduced sentence of 262 months of imprisonment, and a supervised release term of

three years. Defendant further argues that, given that Defendant had already served at least 259

months of credited BOP time as of August 17, 2020, the Court should sentence Defendant to

time served. The Government has filed a response, in which the Government agrees that

Defendant is entitled to relief under the First Step Act and that the Court should impose a 262-

month sentence. Specifically, the Government agrees that Defendant is eligible for a reduction

in his drug-trafficking sentence to 142 months in prison and a reduction in his aggregate term of

imprisonment to 262 months in prison. The Government opposes a reduced sentence of time

served.

          II.    Discussion

          When Defendant was charged and sentenced, the penalties for his offense were driven by

Congress’s decision in the Anti-Drug Abuse Act of 1986 to punish crack cocaine offenses 100

times more harshly than powder cocaine offenses, disproportionately impacting African-

                                                 3



           Case 5:00-cr-00015-MOC Document 313 Filed 09/14/20 Page 3 of 5
American defendants. To lessen this disparity, Congress passed the Fair Sentencing Act of 2010,

Pub. L. 111-220. Section 2 of the Act increased the quantity of cocaine base required to trigger

Section 841’s enhanced penalties by raising the (b)(1)(A) threshold from “50 grams” to “280

grams” and the (b)(1)(B) threshold from “5 grams” to “28 grams.” These changes reduced the

100:1 ratio to an 18:1 ratio. Also, Section 3 eliminated the mandatory minimum for simple

possession of cocaine base under 21 U.S.C. § 844(a). Congress did not apply these changes

retroactively to people sentenced before the Act’s passage. On December 21, 2018, the First

Step Act of 2018 was enacted, giving retroactive effect to the changes made by Sections 2 and 3

of the Fair Sentencing Act of 2010. See Pub. L. 115-135 (2018), § 404.

       When a defendant seeks a reduced sentence under Section 404 of the First Step Act, this

Court’s review proceeds in two steps. First, the Court must determine whether the defendant

was sentenced for a “covered offense” as defined in the Act and is, therefore, eligible for a

sentence reduction. Second, if the person is eligible, the court must exercise its discretion to

determine whether to reduce the defendant’s sentence and, if so, by how much. In doing so, the

court must consider the Section 3553(a) factors, including the applicable guidelines range and

any mitigating evidence arising from the defendant’s post-sentencing rehabilitation.

       First, the parties agree that, in light United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019),

Defendant was sentenced for a “covered offense” as defined in the Act and is, therefore, eligible

for a sentence reduction. After considering the arguments made in support of the motion and the

sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds that Defendant is eligible for a

sentence reduction to a term of 262 months of imprisonment. The Court declines, however, to

sentence Defendant to time served. Accordingly, the Court enters the following Order.

       IT IS, THEREFORE, ORDERED that:

                                                 4



         Case 5:00-cr-00015-MOC Document 313 Filed 09/14/20 Page 4 of 5
(1) Defendant’s Motion to Reduce Sentence Pursuant to the First Step Act of 2018, (Doc.

   No. 305), and his Supplemental Motion to Reduce Sentence Pursuant to the First Step

   Act of 2018, (Doc. No. 309), are GRANTED, and the Court hereby orders that

   Defendant’s term of imprisonment is reduced to 262 months imprisonment. More

   specifically, the Court reduces Defendant’s drug-trafficking sentence to 142 months in

   prison and his aggregate sentence to 262 months in prison, with a three-year supervised

   release term. All other terms and conditions of the original judgment shall remain the

   same.

(2) Defendant’s identical motions, filed in the related criminal action, 3:02cr96, (Doc. Nos.

   59, 60), are also GRANTED, and the Clerk is instructed to file this Order in the related

   action.

                                    Signed: September 14, 2020




                                          5



 Case 5:00-cr-00015-MOC Document 313 Filed 09/14/20 Page 5 of 5
